F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                        August 14, 2006
                        UNITED STATES CO URT O F APPEALS
                                                                     Elisabeth A. Shumaker
                              FO R TH E TENTH CIRCUIT                    Clerk of Court



    Y IN EN ZH EN G ,

               Petitioner,

      v.                                                   No. 05-9593
                                                        (No. A97-477-138)
    ALBERTO R. GONZA LES,                              (Petition for Review)
    Attorney General,

               Respondent.



                              OR D ER AND JUDGM ENT *


Before B ROR B Y and EBEL, Circuit Judges, and KANE, ** District Judge.




           Petitioner Yinen Zheng seeks review of a final order of removal issued by

the Board of Immigration Appeals (BIA), affirming an immigration judge’s (IJ)



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.
denial of his applications for asylum and restriction on removal. 1 Because we

conclude that substantial evidence supported the IJ’s finding that M r. Zheng fled

his homeland to avoid criminal prosecution rather than persecution, we deny the

petition for review .

                                 I. BACKGROUND

      Petitioner’s Allegations

      M r. Zheng, a native of The People’s Republic of China, was apprehended

on January 4, 2004, for entering the United States without inspection. In removal

proceedings initiated that same day, he conceded that he is properly subject to

removal, but claimed that he if he is returned to China, he will be persecuted on

account of his previous political activity.

      At a hearing before the IJ, M r. Zheng told the following story. He began

working for a large state-run bakery in the Fujian Province in June 2002 right

after he graduated from middle school. On the morning of November 1, 2003, he

reported to work to find that the doors w ere locked, and the bakery apparently

closed. At the time, he was owed three months w ages. A week later, the bakery

was still closed, and M r. Zheng still had not been paid. Since the bakery was a



1
       The IJ also denied M r. Zheng’s request for restriction on removal pursuant
to the Convention Against Torture (CAT). M r. Zheng does not challenge that
ruling in his appeal before this court, however, and accordingly has waived any
arguments concerning the denial of relief under the CAT. See State Farm Fire &
Cas. Co. v. M hoon, 31 F.3d 979, 984 n.7 (10th Cir. 1994).


                                         -2-
state-owned enterprise, its employees’ wages were dispensed through the

government’s labor department. Accordingly, on November 10, 2003, M r. Zheng

went to the local office of the labor department and demanded his backpay, only

to be told that nothing could be done. M r. Zheng became irate and was escorted

out.

       On the morning of November 18, 2003, M r. Zheng and about twenty other

disgruntled workers protested outside the closed gates of the bakery. They held

up banners made from bed sheets saying “pay us back quickly,” and “pay us

money.” Admin. R. at 127. M r. Zheng led the group in shouting the same

slogans. The police arrived in about half an hour to break up the protest.

M r. Zheng approached one of the officers and attempted to explain the workers’

plight, but was pushed to the ground. The officer told him that if he did not leave

immediately, he would be arrested. The crowd dispersed. M r. Zheng organized

another protest, however, for later that day in front of the labor department. The

group held up the same banners and shouted the same slogans, and again, the

police arrived quickly. This time M r. Zheng was arrested, taken into custody, and

interrogated.

       One of the police officers who interrogated him asked him if he knew that

it was illegal to protest without giving notice to the police. W hen M r. Zheng

declined to answer, the officer slapped him and another officer hit him in the head

with a notebook. For three days, he was locked in a small, cold room without a

                                         -3-
bed or a blanket. He was given only one meal a day and hardly any water, and he

was regularly kicked when his meal was delivered. For a toilet he was forced to

use a bucket that was never emptied. W hen he grew ill from these conditions, he

was denied medical care. He was released on November 21, 2003, and told that

he w ould not be released again if he engaged in further protests.

      Despite this warning, M r. Zheng organized a third protest because he “just

want[ed] to get [his] money back” and because he wanted to call attention to the

government’s corruption. Id. at 140. The protest took place on November 29,

2003, on busy street in Changle City in the Fujian Province. This time, the

demonstrators held up signs and shouted slogans advocating that the communist

party be overthrown and demanding that workers’ basic rights be respected.

W hen the police arrived, M r. Zheng escaped. Knowing he would be found if he

returned home, he went into hiding until the arrangements could be made for his

travel to the United States.

      M r. Zheng testified that he is wanted in China for advocating the overthrow

of the communist government. He believes he will spend the rest of his life in

prison if he is forced to return. He submitted two documents from the Changle

City Public Security Bureau, translated into English from M andarin. According

to the translations, the documents are “Criminal Punishment Records.” Id. at 313,

315. One of the documents states that M r. Zheng was taken into custody on

November 18, 2003, for the crime of demonstrating at the door of the Changle

                                         -4-
City Labor Bureau. The other document accuses M r. Zheng of committing the

crime of “revolution rebellion” before escaping abroad. Id. at 315. M r. Zheng

testified that this second document, which w as obtained by his father after M r.

Zheng left China, is a warrant for his arrest. He claims that this document proves

that he is subject to persecution by the Chinese authorities for challenging the

revolution, i.e., disobeying the communist Chinese government. He also argues

that his arrest and detention constituted persecution based on political opinion

because he was arrested due to the express political content of the protests that he

led in front of the bakery and labor department.

      The IJ’s Decision

      On October 28, 2004, the IJ issued a decision denying M r. Zheng’s requests

for asylum and restriction on removal. He found M r. Zheng’s testimony to be

credible, but held that what happened to M r. Zheng did not constitute political

persecution. Instead, the IJ found that M r. Zheng had fled China to avoid

prosecution for violating his country’s laws of public assembly and/or evading

arrest. The IJ found that M r. Zheng’s motivation for protesting in front of the

bakery and labor department was “exclusively economic in nature and

articulation.” Id. at 58. The third protest, the IJ recognized, involved some

political content, but he nonetheless held that M r. Zheng had failed to show that

his actions “elicited or will elicit a persecutorial reaction from the Chinese

government.” Id.

                                          -5-
         The IJ conceded that the warrant charging M r. Zheng with revolution

rebellion could be read as political, but on the other hand, he held that the

reference to the revolution could be no more than “obligatory homage to the

Communist Revolution and therefore have no political implications or content

whatsoever.” Id. at 59, n.6. Given that the warrant was the only instance in the

record reflecting any political motivation on the part of the Chinese government

and that the warrant itself was ambiguous, the IJ concluded that M r. Zheng had

failed to demonstrate an improper motive behind the criminal charge. M oreover,

since there was no evidence of the punishment awaiting M r. Zheng in China, the

IJ concluded that notwithstanding China’s poor human rights record, he could not

infer that the punishment would be disproportionate to M r. Zheng’s transgression

of the law and therefore could not infer persecutorial intent from the punishment

alone.

         The BIA’s Decision

         On October 12, 2005, the BIA issued a decision adopting and affirming the

IJ’s decision because it agreed that M r. Zheng “did not adequately establish that

his claim [was] linked to one of the five enumerated grounds for asylum or

withholding of removal.” Id. at 2. The BIA also concluded that information

contained in the State Department’s most recent report on China concerning labor

demonstrations, which M r. Zheng had submitted on appeal, did not change the

result in his case.

                                          -6-
                                  II. ANALYSIS

      Introduction

      “A n alien w ho fears persecution if removed from the United States has tw o

possible avenues of relief: asylum and restriction on removal.” Elzour v.

Ashcroft, 378 F.3d 1143, 1148 (10th Cir. 2004). In order to be eligible for

asylum, an alien must establish that he is a refugee, meaning that he is outside of

his country of nationality and unable or unwilling to return due to persecution or

a well-founded fear of persecution based on race, religion, nationality,

membership in a particular social group or political opinion. Id. at 1148-49;

8 U.S.C. § 1101(a)(42). Once an alien establishes that he is a refugee, the

Attorney General exercises his discretion in deciding whether or not to grant

asylum.

      Restriction on removal, however, is not discretionary. If an alien can

establish a clear probability that he will be persecuted based on one of the above

grounds if returned to a particular country, he may not be removed to that

country. See 8 U.S.C. § 1231(b)(3)(A). Therefore, the test for restriction on

removal is “more demanding than the ‘well-founded fear’ standard applicable to

an asylum claim. Elzour, 378 F.3d at 1149 (quotation omitted).

      Standard of Review

      In reviewing a final order of removal, “[w]e consider any legal questions de

novo, and we review the agency’s findings of fact under the substantial evidence

                                         -7-
standard. Under that test, our duty is to guarantee that factual determinations are

supported by reasonable, substantial and probative evidence considering the

record as a whole.” Id. at 1150. In order to reverse the agency’s decision to deny

asylum, we must conclude that “the evidence not only supports [a grant of

asylum], but compels it.” I.N.S. v. Elias Zacarias, 502 U.S. 476, 481 n.1 (1992).

Thus, M r. Zheng must show that “the evidence he presented was so compelling

that no reasonable factfinder could fail to find the requisite fear of persecution.”

Id. at 483-84.

      In cases such as this, where the BIA adopts the opinion of the IJ w ith only

the briefest of explanations, we include the IJ’s analysis in our review. See

Uanreroro v. Gonzales, 443 F.3d 1197, 1204 (10th Cir. 2006) (holding that resort

to the IJ’s decision is appropriate when “the IJ’s analysis is all that can give

substance to the B IA ’s reasoning in its order of affirmance.”). Finally, we

confine our review to the reasons given by the agency and do not “independently

search the record for alternative bases to affirm.” Elzour, 378 F.3d at 1150.

      Persecution versus Prosecution

      M r. Zheng claims that the IJ’s finding that the arrest w arrant accusing him

of revolution rebellion could reflect legitimate prosecutorial action is flatly

contradicted by the evidence. He argues that substantial evidence supports his

contention that he was arrested and persecuted for voicing his political opinion

and not merely for disturbing the peace. He further argues that his three-day

                                          -8-
detention amounted to political persecution and demonstrates that he has a well-

founded fear of future persecution if returned to China. 2

      “The well-founded fear of persecution standard . . . involves both a

subjective ‘fear’ component, and an objective ‘well-founded’ component.”

Sadeghi v. INS, 40 F.3d 1139, 1142 (10th Cir. 1994). In this case, the IJ stated

that he believed M r. Zheng’s story, including his subjective fear of returning to

China. W e have held that such subjective fear is not relevant, however, unless

and until the petitioner proves the objective “well-founded” component. Id. This

is where M r. Zheng’s case fails. It is well established that “the alien has the

burden of proving the objective component through credible, direct, and specific

evidence of facts that would support a reasonable fear that he faces persecution.”

Id. Thus, it was M r. Zheng’s burden to prove that the Chinese government seeks

to persecute him for political dissent and not prosecute him for disobeying its

laws of assembly. As we stated in Sadeghi,

             W hile w e have no quarrel with the proposition that not all
      arrests are related to legitimate criminal prosecutions, the question is
      whether the petitioner’s evidence compels the conclusion that his



2
      M r. Zheng also claims that the IJ’s findings were in violation of several
international treaties to which the United States is a party, including the 1951
United Nations Convention Relating to the Status of Refugees, the Universal
Declaration of H uman Rights, and the H elsinki Final Act. These arguments,
however, were not made in his appeal to the BIA, and accordingly, we will not
consider them here. See Rivera-Zurita v. INS, 946 F.2d 118, 120 n.2 (10th Cir.
1991) (“Judicial review does not extend to points the alien could have made
before the Board but did not.”).

                                         -9-
      attempted arrest . . . [w as] for persecution because of a statutory
      factor. . . . Prosecution for illegal activities is a legitimate
      government act and not persecution as contemplated by the
      [Immigration and Nationality] Act.

40 F.3d at 1142 (emphasis added) (quotation omitted).

      The record in this case does not compel a finding that the Chinese

government’s arrest and detention of M r. Zheng was based on the political nature

of his activities or that it seeks to persecute M r. Zheng for his political views. It

is clear from M r. Zheng’s own testimony that the chief motivation for his protests

was economic – he wanted his backpay. The record does not support his

argument that either of the protests that occurred on November 18, 2003, were

political in nature or deemed as such by the police. He testified that he and his

co-w orkers carried posters and shouted slogans, “like pay us back, pay us back.

You don’t care . . . officer covers officer.” Admin. R. at 126. W hile these and

other slogans that were shouted certainly could be deemed critical of the

government, the evidence does not compel the conclusion that M r. Zheng was

arrested for voicing such criticism. His testimony reveals no political animus on

the part of the police officers who arrested, interrogated, and detained him, and

the Criminal Punishment Record of the encounter reflects only that M r. Zheng

was arrested for “his demonstration at the door of the Changle City Labor

Bureau.” Id. at 313. The IJ w as not compelled to find on these facts that M r.

Zheng’s arrest was politically motivated.



                                          -10-
      The evidence does reflect that by the time of his third protest on November

29, 2003, M r. Zheng was livid with the Chinese government bureaucracy, and he

made his feelings known by expressly denouncing the communist party. It is also

true, however, that by the time of this third protest, M r. Zheng had been warned

several times against disturbing the peace. He and his co-workers nonetheless

situated the protest on one of the busiest streets in Changle City. W hen the police

arrived, he understandably did not stop to inquire about the nature of what would

have been his immediate arrest. This leaves us, however, with an incomplete

picture of the Chinese government’s motivations.

      It is quite possible, given the government’s record of quashing political

dissent, that the police were more concerned with what the protesters were saying

than the manner in which they were saying it, but the record does not compel that

finding. The thrust of the demonstration was economic rather than political in

nature, and there is scant evidence that the protestors in general, and M r. Zheng in

particular, held any political view s beyond that state-owned enterprises should

treat the labor force fairly. M oreover, M r. Zheng submitted no evidence that any

of his fellow protesters were jailed or subjected to any other form of punishment

for participating in the November 29 demonstration. 3



3
       M r. Zheng did submit letters from two individuals who claimed to have
participated in the N ovember 18, 2003, protest and to have been arrested with M r.
Zheng for “destroy[ing] the public order.” Admin. R. at 293, 295. Neither of the
                                                                     (continued...)

                                         -11-
      As we stated earlier, M r. Zheng had the burden of proving that he is being

sought after by the Chinese government for purposes of persecution and not for

the legitimate purpose of criminal prosecution. See Sadeghi, 40 F.3d at 1142. It

is not sufficient that some of the evidence supports M r. Zheng’s political asylum

claim or that another factfinder could reach a different conclusion. M r. Zheng

had to show that the evidence compelled no other conclusion but that he would be

subject to persecution if returned to China. Elias Zacarias, 502 U.S. at 483-84.

A careful review of the record reveals that he failed to meet that high burden.

Therefore, given the deferential standard of review applicable to these

proceedings, we must affirm the agency’s decision to deny M r. Zheng’s asylum

application. It follows that the denial of his request for restriction on removal

must also be affirmed. See Elzour, 378 F.3d at 1149 (explaining that restriction




3
 (...continued)
letters speak to the events of November 29, 2003, however, and interestingly,
both letters have return addresses in Fujian Province, where the demonstrations
took place. Although M r. Zheng testified that the individuals who sent the letters
must be in hiding, he offered no evidence to support that contention or any other
evidence that the individuals were persecuted for their participation in the
November 29, 2003, demonstration.

                                         -12-
on removal encompasses a more demanding standard than that applicable to

asylum claims). The petition for review is, therefore, DENIED.



                                                 Entered for the Court


                                                 John L. Kane
                                                 District Judge




                                      -13-